       Case 1:15-cv-00018-LJV-MJR Document 85-1 Filed 04/25/19 Page 1 of 2


 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 CHRISTOPHER MCCROBIE,
                                                                        AFFIRMATION OF
                                                        Plaintiff,      SCOTT E. WORTMAN, ESQ.
                              -against-
                                                                        Case No . 15-cv-00018-LJV-MJR
PALISADES ACQUISITION XVI, LLC
AND HOUSLANGER & ASSOCIATES, PLLC
AND TODD HOUSLANGER

                                                        Defendants.     .,


         Scott E. Wortman, declares under penalty of perjury, pursuant to 28 U.S.C. § 1746:

     1. I am an attorney admitted before this Court and a Partner at Blank Rome LLP.

     2. I am one of the attorneys representing Defendant Palisades Acquisition, XVI, LLC

(hereinafter "Palisades" or "Defendant") and am fully familiar with this matter.

     3. I make this affirmation in opposition to Plaintiffs second motion for leave to file a second

amended complaint (hereinafter, Plaintiffs "Motion"). Dkt. No. 82.

     4. A statement of facts supporting Defendant's opposition is contained in Defendant' s

accompanying Memorandum of Law in opposition to Plaintiffs Motion, under the heading

"Abridged Statement of Facts and Procedural History."

     5. As fully expressed in Defendant's Memorandum of Law, Palisades respectfully requests

that the Court deny Plaintiffs Motion with prejudice for the following reasons :

    a. Plaintiffs Motion fails to comply with mandatory federal and local civil rules, including,

but not limited to, Local Rule 15.

    b. Plaintiffs amended pleadings are incomplete and insufficient to supersede Plaintiffs first

amended complaint.

    c. Plaintiff has repeatedly failed to cure deficiencies.




                                                                                              1 IPage
McCrobie v. Palisades Acquisition XVI, LLC et al, 15-cv-00018-LJV-MJR
152 157.0060 1/1 19284141 v. 1
       Case 1:15-cv-00018-LJV-MJR Document 85-1 Filed 04/25/19 Page 2 of 2


     d. Plaintiffs "shotgun pleading" strategy makes it impossible to ascertain which allegations

of fact are intended to support which claim( s) for relief against which respective defendant.

     e. Plaintiffs proposed second amended complaint is futile because Plaintiff does not include

any specific allegations against Asta Funding and Plaintiff has not satisfied the applicable joinder

requirements.

     6. Annexed hereto as Exhibit A is a true and complete copy of the Order of Justice James F.

Bargnesi, J.C.C (Appellate Term, Erie County), signed on September 5, 2018, dismissing

Christopher McCrobie's appeal.

         WHEREFORE, Defendant prays that Plaintiffs 2nd motion for leave to file a second

amended complaint be denied with prejudice, and that the Court award any such other and further

relief, at law or in equity, that the Court deems necessary and proper.

Dated: New York, NY
       April 25, 2019

                                                                Respectfully submitted,

                                                                /S/ Scott E. Wortman
                                                                Blank Rome LLP
                                                                By: Scott E. Wortman, Esq.
                                                                Hilary F. Korman, Esq.
                                                                The Chrysler Building
                                                                405 Lexington Avenue
                                                                New York, NY 10174
                                                                Phone: 212.885.5359
                                                                Email: swortman@blankrome.com

                                                                ATTORNEYS FOR DEFENDANT
                                                                PALISADES ACQUISITION XVI, LLC




                                                                                            21 Page
McCrobie v. Palisades Acquisition XVI, LLC et al, 15-cv-00018-LJY-MJR
152157.00601/119284141 v.1
